Citation Nr: 0724003	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
pilonidal sinus excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied the benefit sought 
on appeal.

The appellant appeared before the undersigned for a Board 
hearing in March 2007 and testified regarding his 
symptomatology.  A transcript is of record.

The veteran filed a claim of entitlement to service 
connection for spondylolysis (claimed as a low back 
condition) secondary to residuals of a pilonidal sinus 
excision which was denied in an October 2004 rating decision.  
A notice of disagreement was received in December 2004, and a 
statement of the case was issued March 2005.   The veteran 
did not, however, timely perfect this issue and as a matter 
of law, it is not in appellate status before the Board.  
38 U.S.C.A. § 7105 (West 2002).

The Board, however, did receive testimony in March 2007 
regarding the issue of service connection for spondylolysis.  
As such, the appellant has filed a claim to reopen this 
issue.  While the claim to reopen is not in appellate status, 
this matter is referred to the RO for appropriate action.  


FINDING OF FACT

Residuals of a pilonidal sinus excision are not manifested by 
scars which are deep, productive of limitation of motion or 
function, unstable, or objectively painful.




CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
residuals of a pilonidal sinus excision have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 
4.118, Diagnostic Codes 7801-7805 (2002) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2002 
correspondence and in a March 2004 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  While VA failed to provide notice how an 
effective date is assigned, in light of the decision reached 
below that error was harmless, and questions pertaining to 
those matters are moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   


Criteria

The veteran was granted service connection for residuals of a 
pilonidal sinus excision in a November 1985 rating decision 
and assigned a noncompensable evaluation.  In July 2002, the 
veteran requested an increased rating and in a September 2002 
rating decision, the RO continued the noncompensable 
evaluation.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The appellant has appealed the noncompensable rating assigned 
for residuals of a pilonidal sinus excision.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Since the veteran filed his claim for an increased rating 
there have been a number of changes in the criteria for 
rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2002) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2006).  The new rating criteria for rating scars became 
effective August 30, 2002.  Id.  A March 2004 statement of 
the case notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.

Background and Analysis

The veteran's service-connected status post excision of a 
pilonidal sinus is currently evaluated as noncompensable 
under 38 C.F.R. § 4.118, Code 7805 (2006).

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect. 38 C.F.R. § 4.118, Codes 7803, 7804, and 7805 
(2002).

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2006) provide that scars that are superficial or 
painful on examination; or, unstable; or, productive of a 
functional limitation of the affected part are to be 
evaluated as 10 percent disabling.

At no time during the appellate period has objective evidence 
been presented showing that the scar is either unstable, or 
poorly nourished, with repeated ulceration.  A January 2004 
VA examination indicated the scar measured three inches in 
length, and was three quarters of an inch wide.  Hence, the 
scar covered an area of 2.25 square inches.  The scar was 
well-healed and unremarkable with no local inflammation and 
tenderness.  There was no evidence that the scar was 
objectively tender and painful.  Finally, there is no 
objective evidence that the scar itself limits low back 
function.  September 2002 and January 2004 VA examiners have 
opined it is unlikely that the veteran's status post excision 
of a pilonidal sinus is generating the significant discomfort 
in the lower back.  In addition, VA physical examinations of 
September 2002 and January 2004 did not reveal evidence of 
fatigability, instability, muscle atrophy, and painful motion 
due to residuals of a pilonidal sinus excision.  

Hence, the veteran does not meet the criteria for a 
compensable rating under 38 C.F.R. § 4.118, and the benefit 
sought on appeal is denied.


ORDER

Entitlement to a compensable evaluation for residuals of a 
pilonidal sinus excision is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


